Citation Nr: 1538907	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-36 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left shoulder disability, to include arthritis.

2.  Entitlement to service connection for lumbar and thoracic spine (back) disability.

3.  Entitlement to service connection for a cervical spine (neck) disability.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active service from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to service connection for disabilities of the lumbar, thoracic, and cervical spines and left shoulder and to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran was afforded a VA examination in November 2011, but the examiner did not consider a complete history, including the reports by the Veteran and other witnesses of recurring symptoms since service and treatment since shortly after service discharge.  The Veteran has identified multiple chiropractic providers for treatment starting in 1980, and he submitted receipts for treatment from as early as 1981.  Additionally, there are May 2011 lay statements from the Veteran's wife and a fellow service member, M.H., who both indicated that they have known the Veteran since 1979.  They both indicated that they observed the Veteran having back problems since service.  The Veteran's wife also stated that he was now having left shoulder and arm problems.

The VA examiner gave a negative nexus opinion as to any relationship between the Veteran's neck and back disabilities and service based on a lack of documented treatment in service or within five years after service.  The Veteran's reports; however, cannot be rejected, however, to solely to a lack of medical documentation, and receipts from 1981 corroborate his reports of chiropractic treatment shortly after service discharge.  The examiner also did not provide any opinion regarding the Veteran's left shoulder arthritis, which was shown by X-ray or MRI in March 2011.  Instead, the examiner noted pain radiating down the left arm from the neck.

There is conflicting evidence regarding the timing of the Veteran's symptoms.  As noted above, he has reported symptoms since service, which have progressed over time, and treatment since 1980.  He believes that his current neck, upper and lower back, and left shoulder disabilities are due to heavy lifting, awkward positions, and jarring movements from helmets during service as a tack and wheel mechanic.  An August 1977 periodic service evaluation noted complaints of recurrent back pain when lifting heavy objects.  Thereafter, in an April 1979 evaluation for separation from service, the Veteran denied recurrent back pain, painful or trick shoulder, or other pertinent complaints as to the back, neck, or shoulder.  The Veteran has asserted for his appeal that he did not report problems at that time because his focus was to get home to his terminally ill mother; however, he did report other symptoms and problems at that time.  He denied any change in condition in June 1979.

Further, during the November 2011 VA examination, the Veteran denied any injury to the neck or back since service.  In contrast, in a May 2011 record, Dr. H noted that the Veteran had many post-service injuries at work involving the back, neck, and shoulder, including an October 1989 auto accident to the back and neck, and other injuries from 1993 forward, with shoulder injuries in 1997 and 2008.  The Veteran has reported a work history in agriculture, as a mechanic, and at a tractor parts department for 30 years until April 2011.  He worked for the same tractor or agricultural supply company, which involved a lot of heavy lifting, from April 1985 until April 2011; the company operated under a different name from January 2010.  

The 2011 VA examiner did not appear to consider the notations and opinions regarding the etiology of the Veteran's disabilities provided by Dr. H.  In an April 2011 record, Dr. H noted that the Veteran had been his patient for many years and this was the first he had reported any injuries in service, but he would review the available records.  In May 2011, Dr. H noted the Veteran's reports of injuries in service from heavy lifting as a mechanic, and stated that the spine can be damaged by these types of injuries and would result in more serious injuries in later years and make the spine more susceptible to re-injury.  Dr. H cited, however, to an article regarding degenerative joint disease in the lumbar spine in military parachute instructors, which does not appear to be relevant to this Veteran's case, since he had no parachuting experience in service.  Further, in a June 2011 memorandum, Dr. H noted that he had "explained the problem we had with correlating the [Veteran's] military disability with the records we had for him."  Previously, in a July 1996 record, Dr. H had noted that the Veteran had a work injury in July 1996 from lifting a piece of heavy equipment, and that this type of injury would take 2-4 weeks to resolve.  A September 1997 record then noted that the Veteran had another injury, and that he had a history of an injury to the low back in July 1996 that had healed without residuals.  Thus, it is unclear whether the Veteran's reported injuries and symptoms in service had resolved prior to his civilian work injuries, given his complaints of recurrent symptoms since service and treatment since 1980.

Additional pertinent medical records, including records and determinations pertaining to the Veteran's disability benefits with the Social Security Administration (SSA), were received after the November 2011 VA examination.

There is an indication of outstanding medical records that may have reasonable possibility of helping to substantiate the Veteran's claims; thus, VA has a duty to assist in obtaining them.  38 U.S.C.A. § 5103A.  The Veteran did not respond to a February 2015 request to authorize VA to obtain records from several identified private chiropractors.  Nevertheless, there is also an indication of other possibly pertinent records.  A February 2008 treatment record from his long-term treating chiropractor, Dr. H, indicated that he had also received chiropractic treatment from a provider in Cornell, Wisconsin.  In March 2008, Dr. H noted that the Veteran also had a workers' compensation carrier.  The evidence shows that the Veteran had multiple work injuries over the years, and it does not appear that any workers' compensation records have been obtained.  As the Veteran has reported symptoms prior to his post-service work injuries, these records may help corroborate his reported timing of recurring symptoms since service.  A November 2008 record from Dr. H noted that he would be scheduled for an independent medical examination with Adams Family Chiropractic Center for an October 2007 injury; the only record in the file from Adams Chiropractic is a short questionnaire dated in March 2008.  


The claim for TDIU is inextricably intertwined with the claims for service connection, as the Veteran asserts that he has been unemployable since April 2011 due to his claimed back, neck, and shoulder disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain outstanding records of treatment since service for his neck, back, and left shoulder disabilities, to include: any records from a chiropractor in Cornell, Wisconsin; from Adams Family Chiropractic Center; and any records pertaining to his prior workers' compensation claims, to include from 1996 forward.  Then, request copies of any identified records.

If any requested records cannot be obtained, notify the Veteran of the attempts to get the records, the efforts made to obtain the records, and what further actions will be taken with regard to the claim.  Advise the Veteran that he may submit the records himself.  Requests for any Federal records must continue until a determination is made that they do not exist or that further efforts to obtain them would be futile.  Reasonable requests must be made for non-VA records that are sufficiently identified.

2.  After completing all of the above to the extent possible, forward the entire claims file to the November 2011 VA examiner, or to another examiner if that individual is unavailable, for an addendum opinion regarding the etiology of the Veteran's back, neck, and left shoulder disabilities.  

The examiner should respond to the following:

(a)  Is the current cervical spine disability, in whole or part, at least as likely as not (50 percent probability or more) a result of disease or injury in service?  

(b)  Is the current lumbar or thoracic spine disability, in whole or part, at least as likely as not a result of disease or injury in service?  

(c)  Is the current left shoulder disability, to include arthritis or left shoulder pain related to the cervical spine, in whole or part, at least as likely as not a result of disease or injury in service?  

(d) In responding to all of the above, the examiner must provide reasons for each opinion offered. 

The examiner should consider the lay evidence (from the Veteran and his spouse or others) regarding the history and timing of his symptomatology, along with other pertinent evidence, including evidence regarding post-service injuries and medical opinions from Dr. H.  

If the examiner chooses to reject the lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered along with the other evidence of record.  

If the examiner cannot provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is specific additional evidence that would enable the needed opinion to be provided.

3.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

